Citation Nr: 9930317	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  99-17 858	)	DATE
	)
	)



THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January to June 1979.  

In decisions of September 1987 and January 1990, the Board of 
Veterans' Appeals (Board) denied entitlement to service 
connection for temporomandibular joint syndrome.  Subsequent 
to the Board's January 1990 decision, the veteran submitted 
additional evidence in an attempt to reopen his claim.  The 
Regional Office (RO), in a rating decision of August 1992, 
concluded that the evidence submitted by the veteran was not 
new and material, and that his claim for service connection 
for temporomandibular joint syndrome remained denied.  The 
veteran was notified of this determination and of his right 
to appeal by a letter dated in September 1992.  On November 
19, 1992, there was received from the veteran correspondence 
voicing his disagreement with the August 1992 decision 
denying entitlement to service connection for 
temporomandibular joint syndrome.  The veteran was furnished 
with a Statement of the Case in February 1993, and 
subsequently perfected his appeal to the Board.

In a decision of April 28, 1997, the Board once again denied 
entitlement to service connection for temporomandibular joint 
syndrome.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and, in May 1998, the Court issued an Order vacating that 
portion of the Board's April 1997 decision denying 
entitlement to service connection for temporomandibular joint 
syndrome, and, in so doing, remanded the matter for action 
consistent with a March 1998 Joint Motion.  Oliver v. West, 
No. 97-967 (U. S. Vet. App. March 23, 1998).  

In a decision of August 1998, the Board found that new and 
material evidence had been submitted sufficient to reopen the 
veteran's previously denied claim for service connection for 
temporomandibular joint syndrome, and, in so doing, remanded 
the veteran's case to the RO for further development.  The 
RO, in a decision of August 3, 1999, granted service 
connection (and a 20 percent evaluation) for 
temporomandibular joint dysfunction with osteoarthritis and 
severe hypermobility secondary to trauma, effective from May 
26, 1992.  

In correspondence from the RO dated in August 1999, the 
veteran and his attorney were advised that the veteran had 
been awarded certain monetary benefits, and that, pursuant to 
an attorney fee agreement of record, 20 percent of past-due 
benefits was being withheld (computed as $2,998.80 payable 
from $14,994 past-due benefits), pending a determination by 
the Board on the eligibility for payment of attorney's fees 
from past-due benefits.  In that same correspondence, the 
veteran's attorney was advised that any additional evidence 
or argument concerning the attorney fee issue should be 
submitted to the Board within 30 days.  


FINDINGS OF FACT

1.  In a rating decision of August 1992, the RO denied 
entitlement to service connection for temporomandibular joint 
syndrome.  A notice of disagreement with that denial of 
benefits was received on November 19, 1992.  

2.  The Board, in a decision of April 28, 1997, denied 
entitlement to service connection for temporomandibular joint 
syndrome.  

3.  In a written agreement executed on June 9, 1997, Attorney 
C. B. was retained by the veteran to provide legal services 
on a contingency basis of 20 percent of past-due benefits 
awarded, to be paid by the Department of Veterans Affairs 
(VA) directly to Attorney C. B., based upon a favorable 
resolution of the veteran's claim.  Legal services were 
provided by Attorney C. B. with respect to the claim of 
entitlement to service connection for temporomandibular joint 
syndrome, denied by the Board in its April 1997 decision.  

4.  In an August 3, 1999 decision, the RO granted service 
connection (and a 20 percent evaluation) for 
temporomandibular joint dysfunction with osteoarthritis and 
severe hypermobility secondary to trauma, effective from May 
26, 1992.  




CONCLUSION OF LAW

The criteria for a valid fee agreement between the attorney 
and the veteran for representational services before the VA 
and the Board have been met with respect to the issue of 
entitlement to service connection for temporomandibular joint 
syndrome.  38 U.S.C.A. § 5904(c) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Judicial Review Act (VJRA), Pub. Law. 100-687, 
102 Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before the VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant if all of the following conditions are met:  

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue or issues involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(c)(1) (1998).  

2.  The notice of disagreement which 
preceded the Board's decision with 
respect to the issue or issues involved 
must have been received by the agency of 
original jurisdiction (RO) on or after 
November 18, 1988.  VJRA Section 403, 102 
Stat. at 4122; 38 C.F.R. § 20.609(c)(2) 
(1998).

3.  The attorney at law must have been 
retained not later than one year 
following the date that the decision by 
the Board with respect to the issue or 
issues involved was promulgated.  
38 U.S.C.A. § 5904(c)(1) (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.609(c)(3) 
(1998).  

If any of the foregoing criteria is lacking, a fee may not be 
charged.  

The record shows that, in a rating decision of August 1992, 
the RO denied entitlement to service connection for 
temporomandibular joint syndrome.  A Notice of Disagreement 
with that rating decision was received in November 1992.  The 
veteran subsequently perfected his appeal to the Board, with 
the result that, in a decision of April 1997, the Board 
denied entitlement to service connection for 
temporomandibular joint syndrome.  Subsequently, in a written 
agreement executed on June 9, 1997, Attorney C. B. was 
retained by the veteran to provide legal services in 
connection with his claim for entitlement to service 
connection.

Here, the Board's April 1997 "final decision" clearly 
addressed the issue of entitlement to service connection for 
temporomandibular joint syndrome.  The notice of disagreement 
which preceded the Board's decision was obviously received by 
the RO on or after November 18, 1988.  It is equally clear 
that Attorney C. B. was retained not later than one year 
following the date of the Board's promulgation of the 
underlying decision.  Subsequently, services were rendered by 
Attorney C. B. before the VA and the Board.  Therefore, the 
Board concludes that, as to the issue of entitlement to 
service connection for temporomandibular joint syndrome, the 
criteria under which an attorney's fee may be charged have 
been met.  

The Board now turns to the question of whether Attorney C. B. 
may be paid a fee directly by the VA from past-due benefits 
awarded the veteran.  In that regard, the following criteria 
must be met:  (1)  The total fee payable (excluding expenses) 
does not exceed 20 percent of the total amount of past-due 
benefits awarded; (2) the amount of the fee is contingent on 
whether or not the claim is resolved in a manner favorable to 
the claimant or appellant; (3) the award of past-due benefits 
results in a cash payment to a claimant or an appellant from 
which the fee may be deducted; and (4) the claimant or 
appellant and an attorney have entered into a fee agreement 
providing that the payment for the services of the attorney 
will be made directly to the attorney by the VA out of any 
past-due benefits awarded as a result of a successful appeal 
to the Board or an appellate court, or as a result of a 
reopened claim before the VA following a prior denial of such 
benefits by the Board or an appellate court.  38 U.S.C.A. 
§ 5904(b) (West 1991 & Supp. 1998); 38 C.F.R. § 20.609(h) 
(1998).  

In the present case, the contingency fee agreement in 
question was executed by both the veteran and Attorney C. B.; 
by definition, the payment of the fee was contingent on 
whether or not the claim was resolved successfully.  The 
agreement provided that Attorney C. B.'s services were to be 
rendered on a contingency basis of 20 percent of past-due 
benefits awarded.  A fee that does not exceed 20 percent of 
past-due benefits is presumed to be reasonable.  38 C.F.R. 
§ 20.609(f) (1998).  Additionally, the requirement that an 
award of past-due benefits result in a cash payment to the 
appellant from which the attorney fee may be deducted has 
been met, since the August 1999 rating decision granted 
service connection (and a 20 percent evaluation) for 
temporomandibular joint dysfunction with osteoarthritis and 
severe hypermobility secondary to trauma, effective from May 
26, 1992.  

The provisions of 38 C.F.R. § 20.609(g)(h) (1998) require 
that the fee agreement include an applicable VA file number 
and be filed with the Board and the RO within 30 days of the 
execution of that agreement.  In that regard, a review of the 
record discloses that the contingency fee agreement between 
the veteran and his attorney, while containing the veteran's 
VA file number, was not, apparently, filed within 30 days of 
its execution with the Board and the RO.  In point of fact, a 
copy of the contingency fee agreement between the veteran and 
his representative appears to have been received no earlier 
than late May 1998.  Nonetheless, the Board is of the opinion 
that there has been substantial compliance with the 
aforementioned requirements, and that the failure to file 
copies of the contingency fee agreement with both the Board 
and the RO within 30 days of the execution of that agreement 
is not fatal to the claim for attorney fees from past-due 
benefits.  

In light of the above, the Board is left to an analysis of 
whether the fee agreement provided for payment for the 
services of the attorney directly to that attorney by the VA.  
In that regard, stated plainly within the context of the 
attorney fee agreement is an understanding that any 
contingent fees are to be paid by the VA directly to the 
attorney from any past-due benefits awarded on the basis of 
the claimant's claim.  Thus, the Board concludes that the fee 
agreement provided for a total fee payable to the attorney 
which did not exceed 20 percent of past-due benefits awarded 
on the basis of the claim, in compliance with the provisions 
of 38 U.S.C.A. § 5904(b) (West 1991 & Supp. 1998) and 
38 C.F.R. § 20.609(h) (1998).  It should be pointed out that 
attorney's expenses may not be paid out of past-due benefits 
pursuant to 38 C.F.R. § 20.610(b) (1998).  The contingency 
fee agreement did not violate this regulatory provision.  As 
noted above, the RO decision which granted service connection 
(and a 20 percent evaluation) for temporomandibular joint 
dysfunction with osteoarthritis and severe hypermobility 
secondary to trauma was dated August 3, 1999.  The effective 
date for the award of service connection (and a 20 percent 
evaluation) was established as May 26, 1992.  In light of 
this, the inclusive dates for the purpose of entitlement to 
attorney fees based on the veteran's receipt of past-due 
benefits from the award of service connection (and a 
20 percent evaluation) for temporomandibular joint 
dysfunction with osteoarthritis and severe hypermobility 
secondary to trauma are June 1, 1992 (the first day of the 
month following the month in which the grant of benefits 
became effective) to August 3, 1999.  




The Board observes that, based upon a review of the veteran's 
claims folder, it would appear that the veteran's attorney 
has collected Equal Access to Justice Act (EAJA) fees in the 
amount of $5,373.10 for his representation of the veteran 
before the United States Court of Appeals for Veterans 
Claims.  The relationship between fees awarded pursuant to 
38 U.S.C.A. § 5904 and those awarded pursuant to EAJA has 
been addressed by VA's General Counsel in VAOGCPREC 12-97, 62 
Fed. Reg. 37952 (July 15, 1997).  In that opinion, the 
General Counsel noted that the veteran's attorney is 
permitted to seek recovery of attorney fees under both 
38 U.S.C.A § 5904 and 28 U. S. C. § 2412 (that is, the Equal 
Access to Justice Act).  

Further noted was that Section 506(c) of the Federal Courts 
Administration Act of 1992 expressly provides that, where the 
claimant's attorney receives fees for the same work under 
both 38 U.S.C.A. 5904(b) and 28 U.S.C. Section 2412, the 
claimant's attorney must refund to the claimant the amount of 
the smaller fee.  The attorney may keep the larger of the 
fees recovered, but must return the amount of the smaller fee 
to the claimant.  In that same opinion, the General Counsel 
found that there was no authority for the Board to take any 
action, such as an offset of the amount of the EAJA fees, to 
ensure that the attorney fulfills his responsibility to 
refund the smaller fee to the claimant.  See VAOGCPREC 12-97, 
62 Fed. Reg. 37952 (July 15, 1997).  


ORDER

Eligibility for direct payment by the VA of attorney fees of 
20 percent of past-due benefits from June 1, 1992 to August 
3, 1999, based on the RO's August 1999 grant of service 
connection (and a 20 percent evaluation) for 
temporomandibular joint dysfunction with osteoarthritis and 
severe hypermobility secondary to trauma is established.  



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 


